Chief Justice.
After reflecting upon the matter, and considering that the practice has been to tax these items upon the representation of the attorney, we think the safe course will be to compel the party obtaining the taxation of the bill to prove them upon a retaxation. But then in *477future we shall require the party moving for a retaxatión to give notice to his adversary, and state the particulars of the bill of costs to which he objects, and the nature of his objection.*

 A general rule of practice to this effect lias been made by the court.